Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 1 of 33




       Exhibit 22
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 2 of 33




                                                               DARTMOUTH002011
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 3 of 33




                                                               DARTMOUTH002012
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 4 of 33




                                                               DARTMOUTH002013
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 5 of 33




                                                               DARTMOUTH002014
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 6 of 33




                                                               DARTMOUTH002015
REDACTE                          REDACTED
   D      Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 7 of 33

                       RED




                                                                         DARTMOUTH002016
                       REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 8 of 33

             RED




                                                               DARTMOUTH002017
                         REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 9 of 33
    RED
    ACT




                                                             REDA
           REDA                                              CTED
           CTED




                                    REDA
                                    CTED




                                                      REDA
                                                      CTED


          REDA                                REDA
          CTED                                CTED




                 REDAC
                  TED
                                           REDAC
                                            TED




                                                                DARTMOUTH002018
                       REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 10 of 33
    RED
    ACT




                                              REDA
                                              CTED




                                                                DARTMOUTH002019
REDACTED                           REDACTED
           Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 11 of 33

                        RED

                        RED
                        ACT




                                                                           DARTMOUTH002020
                        REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 12 of 33
    RED
    ACT




                                     RED
                                     ACTE
                                                     RED
                                                     ACTE




     REDA
     CTED




                                              REDACTED




                                                                DARTMOUTH002021
                          REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 13 of 33
                                               REDA
                                               CTED




                                                                DARTMOUTH002022
                          REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 14 of 33
                                              REDAC
                                               TED




                                                                DARTMOUTH002023
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 15 of 33
                         REDACTED

                                              REDAC
                                               TED




                                                                DARTMOUTH002024
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 16 of 33
                         REDACTED

                                              REDAC
                                               TED




                                                                DARTMOUTH002025
                         REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 17 of 33
                                              REDAC
                                               TED




                                                                DARTMOUTH002026
                         REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 18 of 33
                                              REDAC
                                               TED




                                                                DARTMOUTH002027
                         REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 19 of 33
                                              REDAC
                                               TED




                                                                DARTMOUTH002028
                         REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 20 of 33
                                              REDAC
                                               TED




                                                                DARTMOUTH002029
                         REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 21 of 33
                                              REDAC
                                               TED




                                                                DARTMOUTH002030
                          REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 22 of 33
                                               REDA
                                               CTED




                                                                DARTMOUTH002031
                          REDACTED
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 23 of 33
                                              REDAC
                                   REDACTED    TED




                                                                DARTMOUTH002032
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 24 of 33




                                           REDACTED




                                                                DARTMOUTH002033
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 25 of 33



                   REDACTED




                                                                DARTMOUTH002034
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 26 of 33




                                                                DARTMOUTH002035
      Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 27 of 33




                                                   REDACTED



                    RED
RED                                                      RED
ACT                                                      ACT

                          REDA




                                                                      DARTMOUTH002036
      Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 28 of 33




                                   RED
RED                                ACT
         RED
         ACT




                                                     RED




                                                        REDACTED

                     RED
                     ACT




                                                                      DARTMOUTH002037
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 29 of 33




                                                                      RED
      REDACTE
         D                                           REDACTED




                                                                DARTMOUTH002038
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 30 of 33




                                                      REDACTED

                      REDACTED




                                                                 DARTMOUTH002039
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 31 of 33




                                                                DARTMOUTH002040
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 32 of 33




                                                                DARTMOUTH002041
Case 1:19-cv-00109-SM Document 48-22 Filed 05/18/20 Page 33 of 33




                                                                DARTMOUTH002042
